Citation Nr: 1514506	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a paroxysmal supraventricular tachycardia.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.  

4.  Entitlement to an initial rating in excess of 30 percent for depressive disorder associated with degenerative disc disease of the lumbar spine.  

5.  Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for ischemic heart disease.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran and his spouse testified before the undersigned at a February 2015 travel Board hearing.  

The issues of entitlement to service connection for paroxysmal supraventricular tachycardia and erectile dysfunction, entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to a TDIU are addressed in the REMAND that follows the ORDER below.



FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for entitlement to an initial rating in excess of 30 percent for ischemic heart disease is requested.

2.  Service connection was granted for ischemic heart disease, based on a liberalizing law, effective August 31, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 30 percent for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date prior to August 31, 2010, for the grant of service connection for ischemic heart disease, have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.816(c) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating for Ischemic Heart Disease.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the claim of entitlement to an initial rating in excess of 30 percent for ischemic heart disease and, hence, there remains no allegation of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.

Earlier Effective Date for Service Connection for Ischemic Heart Disease

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2010, prior to the initial adjudication of the claim in August 2012.  In any event, the pertinent facts in this case are not in dispute and the law is dispositive.  There is no additional evidence that could be obtained to establish the Veteran's entitlement to an earlier effective date.  Therefore, no further development is required before the Board decides this claim.

Factual Background and Analysis

On May 10, 2010, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for heart disease.  In August 2012, the RO granted service connection for ischemic heart disease, effective from August 31, 2010.  The Veteran has perfected an appeal with the effective date assigned for the grant of service connection for ischemic heart disease.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis based on herbicide exposure effective August 31, 2010.  The effective date of August 31, 2010, was assigned based on a liberalizing change in the law.   

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2). 

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  In the current case, however, while the Veteran has been diagnosed with ischemic heart disease, he cannot be considered as a member of the Nehmer class because he is not a Vietnam Veteran.  The Veteran's active duty service was in Thailand.  The Veteran does not allege and the evidence does not demonstrate that the Veteran ever served in the Republic of Vietnam during his active service.  As such, the effective date provisions of 38 C.F.R. § 3.816(c)(1)-(2) are not for application.  

In the current case, VA assigned an effective date for the grant of service connection for ischemic heart disease of August 31, 2010, which was assigned based on a liberalizing change in the law.  This is the correct effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  The Veteran is not a Nehmer class member and there is no other pertinent law or regulation which would allow for the assignment of an effective date prior to August 31, 2010.  The effective date was assigned based on the date that the law changed regarding exposure to herbicides and the subsequent development of ischemic heart disease.  



ORDER

The claim of entitlement to an initial rating in excess of 30 percent for ischemic heart disease is dismissed.  

Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for ischemic heart disease is denied.


REMAND

The evidence of record demonstrates that, in October 2013, the RO assigned an initial rating of 50 percent for a depressive disorder, denied service connection for erectile dysfunction and for paroxysmal supraventricular tachycardia, and also denied the claim of entitlement to a TDIU.  In November 2013, the Veteran submitted a notice of disagreement with these determinations.  In addition, these issues were addressed at the Travel Board hearing.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand these issues for the RO or the Appeals Management Center (AMC) to issue a statement of the case on these new issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the claims of entitlement to service connection for paroxysmal supraventricular tachycardia and erectile dysfunction, entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to a TDIU.  The Veteran must be advised of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development, to include obtaining the records associated with the Veteran's award of disability benefits by the Social Security Administration, is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


